Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Applicant is advised that should claims 1 and 2 be found allowable, claims 8 and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10 recites the limitation "an articulated joint, a central piece, a further articulated joint". This is confusing because a first articulated joint, a central piece, and a second articulated joint have already been recited in claim 8.
Claim 11 recites the limitation "via a first articulated joint between the first side piece and a central piece" in line 4 and "a second articulated joint" in lines 6-7. This is confusing because an articulated joint, a central piece, and a second articulated joint have already been recited in lines 1-2 of the claim.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tyers (WO 9937579 A1).
For claim 1, Tyers discloses a bridle headpiece (as discussed on page 4, lines 23-26) configured for connection to a browband (Fig. 1: 12), the bridle headpiece having a first side piece (26) and a second side piece (26) wherein the first and second side pieces are connected by an articulated linkage (16, 27) therebetween, and wherein the articulated linkage comprises: 

a second articulated joint (at opposing element 27) between the second side piece (opposing element 26) and the central piece (16) wherein an end of the second side piece is wrapped around a first portion of a second connecting element (where the second side piece 26 and a second connecting element 27 are linked) and a second end of the central piece (16) is wrapped around a second portion of the second element (as shown in Fig. 2 where the central piece 16 is wrapped around a second connecting element 27), and 
wherein the first connecting element (27) and second connecting element (opposing element 27) each comprises an arcuate length (as discussed on page 5, lines 16-19: ring 27), allowing for a degree of freedom of movement of the first side piece and second piece about a connection between each of the first side piece and second side piece and the articulated linkage (as shown in Figs. 1-2 where the first side piece 26 and second side piece 26 are linked around a first connecting element 27 and a second connecting element 27 defining the first and second articulated joints), and wherein when in use the articulated linkage is above a connection point between the headpiece and said browband (as shown in Fig. 1).

For claim 3, Tyers discloses the bridle headpiece according to claim 1, wherein one or more of the first or second connecting elements (27) comprises at least one ring elastic piece (as discussed on page 5, lines 16-19: ring 27).
For claim 4, Tyers discloses the bridle headpiece according to claim 1, wherein at least one of the first or second connecting elements (27) comprises one or more rings (as discussed on page 5, lines 16-19: ring 27) and where the one or more rings are connected to a respective side piece and/or the central piece (as shown in Fig. 2) by way of a loop or loops formed in said respective side piece and/or central piece (at ends of central piece 16 as shown in Fig. 2).
For claim 6, Tyers discloses the bridle headpiece according to claim 1, wherein a portion of the central piece (16) is formed of a flexible resilient material (as discussed on page 5, lines 1-2).
For claim 7, Tyers discloses the bridle headpiece according to claim 6, wherein the flexible resilient material is selected from leather, deer-skin, knitted material, woven material, suitable synthetic material (as discussed on page 5, lines 1-2).

For claim 9, Tyers discloses the bridlery item according to claim 8, wherein first side piece (26) has a degree of movement allowed at the first articulated joint (at 27) and the second piece (opposing 26) has a degree of movement allowed at the second articulated joint (at opposing 27, as shown in Figs. 1-2 where the first side piece 26 and second side piece 26 are linked around a first connecting element 27 and a second connecting element 27, respectfully, defining the defining the first and second articulated joints).
For claim 10, as best understood, Tyers discloses the bridlery item according to claim 8 having a sequence of: the first side piece (26), an articulated joint (the connection at 26 and 27), a central piece (16), a further articulated joint (the connection at opposing 26 and opposing 27), and the second side piece (opposing 26), the bridlery item further configured for connection to the browband below the articulated joints, in use (as shown in Fig. 1).
For claim 11, as best understood, Tyers discloses a kit of bridlery parts comprising a first side piece (as shown in Figs. 1-2: 26), an articulated joint (the connection at 26 and 27), a central piece (16), a further articulated joint (the connection at opposing 26 and opposing 27), and a second side piece (opposing 26), connectable to each other in sequence (as shown in Fig. 2), and the first and second side pieces being configured for connection to a browband (as shown in Fig. 1: 12) via a first articulated joint (at 27) between the first side piece (26) and a central piece (16) wherein .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tyers in view of Smailovic-Joyce (DE 202011103575 U1). 
For claim 5, Tyers discloses the invention substantially as claimed, but fails to specifically show wherein one or more of the articulated joints comprises a D-ring. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643